DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The amendment/remarks received on 01/13/2022 have been entered and fully considered.  Claims 21-26 and 28-40 are pending.  Claims 1-20 and 27 are cancelled.  Claims 21, 23, 26, 28, and 39 are amended.  Claims 21-26 and 28-40 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25, 33, 35-36, and 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the one or more vent barrels of the first portion of the vent cover" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  While line 8 sets forth “one or more vent barrels provided on the vent cover” and line 15 sets forth “the first portion including openings for the fill tube holes,” it is not clear from the claim that the one or more vent barrels of the first portion of the vent cover have antecedent basis.  Claims 22-25, 33, 35-36, and 39-40 depend from claim 21 and are rejected for the same reason.
Further regarding claim 21, the claim recites “the first portion including openings for the fill tube holes” in line 15.  It is not clear what this limitation is intended to convey.  The fill tube holes are a feature of the battery cover (“a battery cover including one or more fill tube holes” in line 2).  It is not clear what “openings for the fill tube holes” are.  The fill tube holes are themselves openings.  Does this mean the openings and fill tube holes are in fluid communication, positioned near each other, something else?  Applicant is asked to clarify.  For the purpose of this Office action, the limitation will be treated broadly.  Claims 22-25, 33, 35-36, and 39-40 depend from claim 21 and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 22, 24, 33, and 35-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”) and US 2008/0032186 A1 (“Muhe”).
Regarding claims 21 and 35-36, Sauter discloses a battery (Abstrct; Fig. 1) comprising:
a battery cover 130 including a plurality of cell vents 150 (“the fill tube holes”) defined by the battery cover 130;
a manifold pod vent 160 (“the vent cover”) covering the plurality of fill tube holes and having two atmospheric vents 180, 185 (Figs. 1, 2, 4; [0048], [0050]), the vent cover including one or more second mechanical features (see the annotated Fig. 1, below; the one or more second mechanical features corresponding to the portions of the manifold pod vent 160 that abut or mate with the battery cover 130 as indicated);
a plurality of downward protruding sections 170, vent collar 460, and vent well ribs 462 (collectively “the vent barrels”) provided on the vent cover so as to be provided into the one or more fill tube holes when the vent cover is attached to the battery cover (Figs. 1, 5; [0048]);
a labyrinth of passages or passageways disposed inside the vent cover between the fill tube holes and the vents (Figs. 2, 4; [0010]-[0012]);
a battery housing 100 joined to the battery cover 130 (Fig. 1; [0048]);
wherein the vent cover has first and second sidewalls, first and second endwalls, a top, and a bottom defining an interior area, the labyrinth being disposed in the interior area (Figs. 2-5, see also the walls forming the interior area in Figs. 8-10), the vent cover is formed from a bottom portion 400 (“first portion”) and a top portion 200 (“second portion”), the first portion comprising inlets 420-425 (“openings for the fill tube holes”) (Figs. 4-5; [0050]) and the second portion comprises a first surface including the labyrinth and a second surface that is flat (Figs. 2-3);
wherein the labyrinth is formed by a plurality of baffles or dams which form a path between the one or more vent barrels and the two vents 180, 185 ([0028]-[0031]), and wherein the labyrinth substantially (i.e. partially) surrounds the one or more vent barrels (Figs. 2, 4) ([0041], [0043]-[0044], [0048], [0050], [0054]-[0055], [0059]); and
wherein baffles 250 extend from a first wall of the plurality of walls (Figs. 2, 3; [0056], [0059]-[0060]).
Regarding recitations with respect to (1) keeping the electrolyte within the battery housing and the vent cover when the battery is moved from an upright position, (2) guiding the electrolyte into the battery housing when the battery returns to the upright position, and (3) allowing gases from each of the one or more vent barrels to vent from either of the two vents, these limitations have been considered and construed as inherent characteristics of the prior art.  See e.g. Sauter at [0041]-[0044] (1) and (2) and [0050] for (3).
Sauter does not expressly disclose the labyrinth of the second portion of the vent cover includes pockets positioned adjacent the one or more vent barrels of the first portion of the vent cover; at least a second one of the plurality of baffles, ledges or obstructions extends from a second wall of the plurality of walls, wherein the first wall is opposite the second wall; and wherein the at least the first one of the plurality of baffles does not contact the at least the second one of the plurality of baffles.
Fritts discloses a leak resistant battery cover for storage batteries (Abstract; Figs. 4, 5).  Fritts teaches forming a labyrinth of passages 120, a portion of which is disposed around the perimeter of the battery (Figs. 4, 5; col. 8, lines 30-39).  Located along the various passages 126, 130 and 134 are a plurality of perpendicular horizontally extending partitions 142 and angled horizontally extending partitions 144.  The partitions 142, 144 provide a substantially obstructed path for electrolyte gas or liquid along the passages 126, 130 and 134.  The angled horizontally extending partitions 144 are preferably angled against the direction of electrolyte flow towards the atmospheric vent 138.  The horizontally extending partitions 142, 144 extend from the side of the passages 126, 130, 134 towards the center thereof.  Preferably, these partitions 142, 144 are arranged to alternate along the passages 126, 130, 134 to provide more effective path obstruction without blocking the path entirely.  Furthermore, the horizontally extending partitions 142, 144 are positioned in a manner ensuring that electrolyte condensate will not lodge between the partitions 142, 144 or anywhere along the electrolyte path to effectively block the electrolyte path while in normal operation (col. 9, lines 4-22).  The angled horizontally extending partitions 144 are oriented in a manner preventing entrapment of electrolyte condensate during its return to a cell 18A-F (col. 10, lines 7-10).  As shown in the annotated portion of Fig. 5 below, Fritts discloses a first and second one of the plurality of baffles, ledges or obstructions extend from opposite first and second walls, respectively and do not contact one another.  Fritts further discloses the labyrinth comprises initial passages 126 (“pockets”) that surrounds cell vents 122 (Figs. 4-5, 7; col. 10, lines 1-14).  The pockets are disposed on the inner surface of the outer cover, corresponding to the first surface of the second portion (Fig. 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a perimeter portion of the labyrinth along each wall having partitions in order to obstruct the path without blocking the path entirely as taught by Fritts.  Furthermore, it would have been obvious to so position the labyrinth and partitions so as to ensure that electrolyte condensate will not lodge between the partitions or anywhere along the electrolyte path to effectively block the electrolyte path while in normal operation as taught by Fritts.

    PNG
    media_image1.png
    319
    324
    media_image1.png
    Greyscale

Sauter does not expressly disclose the battery cover including one or more first snaps or the vent cover including one or more second snaps, wherein the one or more second snaps is adapted to mate with the one or more first snaps, respectively.
Muhe discloses a battery and an attachment means for attaching a degassing channel system 1 to a lower cover 8 (Figs. 9-10).  Latching tabs 21 or spring snap-action hooks 22 (“one or more snap features”) are provided on the degassing channel system 1 and correspond to locking tabs 19 (“one or more recesses”).  This provides adequate surface pressure against projections 18, which are in the form of beads, and are provided there, in the area of openings.  The degassing channel system 1 is in this case simply inserted into the trough (which is formed by the walls 20) on the accumulator 6, and is locked there ([0042]-[0043]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the concept of snap features and recesses as taught by Muhe to provide adequate surface pressure to seal the vent cover to the battery cover of modified Sauter.
Regarding claim 22, modified Sauter discloses the battery of claim 21.  Sauter further discloses the battery cover 130 is coupled to battery housing 100 via any number of techniques including heat sealing (i.e. a leak resistant seal between an inner volume of the battery and the environment ([0048]).
Regarding claim 24, modified Sauter discloses the battery of claim 21.  As shown in Fig. 1 of Sauter, the vent barrels 170 are provided offset from the center of the vent cover 160.  Therefore, the battery comprises keyed features to permit only properly aligned installation of the vent cover on the battery cover.
Regarding claims 26, 31-32, 34, and 37-38, Sauter discloses a battery (Abstrct; Fig. 1) comprising:
a battery cover 130 including a plurality of cell vents 150 (“the fill tube holes”) defined by the battery cover 130, the battery cover including one or more first mechanical features (see the annotated Fig. 1, below; the one or more first mechanical features corresponding to the portion of the battery cover 130 that abuts or mates with the manifold pod vent 160);
a manifold pod vent 160 (“the vent cover”) covering the plurality of fill tube holes and having two atmospheric vents 180, 185 (Figs. 1, 2, 4; [0048], [0050]), the vent cover including one or more second mechanical features (see the annotated Fig. 1, below; the one or more second mechanical features corresponding to the portions of the manifold pod vent 160 that abut or mate with the battery cover 130 as indicated);
a plurality of downward protruding sections 170, vent color 460, and vent well ribs 462 (collectively “the vent barrels”) provided on the vent cover so as to be provided into the one or more fill tube holes when the vent cover is attached to the battery cover (Figs. 1, 5; [0048]);
a labyrinth of passages or passageways disposed inside the vent cover between the fill tube holes and the vents (Figs. 2, 4; [0010]-[0012]);
a battery housing 100 joined to the battery cover 130 (Fig. 1; [0048]);
wherein the vent cover has first and second sidewalls, first and second endwalls, a top, and a bottom defining an interior area, the labyrinth being disposed in the interior area (Figs. 2-5, see also the walls forming the interior area in Figs. 8-10), the vent cover is formed from a bottom portion 400 (“first portion”) and a top portion 200 (“second portion”), the first portion comprising inlets 420-425 (“openings for the fill tube holes”) (Figs. 4-5; [0050]) and the second portion comprises a first surface including the labyrinth and a second surface that is flat (Figs. 2-3);
wherein the labyrinth is formed by a plurality of baffles or dams which form a path between the one or more vent barrels and the two vents 180, 185 ([0028]-[0031]), and wherein the labyrinth substantially (i.e. partially) surrounds the one or more vent barrels (Figs. 2, 4) ([0041], [0043]-[0044], [0048], [0050], [0054]-[0055], [0059]); and
wherein baffles 250 extend from a first wall of the plurality of walls (Figs. 2, 3; [0056], [0059]-[0060]).
Regarding recitations with respect to (1) keeping the electrolyte within the battery housing and the vent cover when the battery is moved from an upright position, (2) guiding the electrolyte into the battery housing when the battery returns to the upright position, and (3) allowing gases from each of the one or more vent barrels to vent from either of the two vents, these limitations have been considered and construed as inherent characteristics of the prior art.  See e.g. Sauter at [0041]-[0044] (1) and (2) and [0050] for (3).
Sauter does not expressly disclose the labyrinth of the second portion of the vent cover includes pockets positioned adjacent the one or more vent barrels of the first portion of the vent cover, at least a second one of the plurality of baffles, ledges or obstructions extends from a second wall of the plurality of walls, wherein the first wall is opposite the second wall, and wherein the at least the first one of the plurality of baffles does not contact the at least the second one of the plurality of baffles.
Fritts discloses a leak resistant battery cover for storage batteries (Abstract; Figs. 4, 5).  Fritts teaches forming a labyrinth of passages 120, a portion of which is disposed around the perimeter of the battery (Figs. 4, 5; col. 8, lines 30-39).  Located along the various passages 126, 130 and 134 are a plurality of perpendicular horizontally extending partitions 142 and angled horizontally extending partitions 144.  The partitions 142, 144 provide a substantially obstructed path for electrolyte gas or liquid along the passages 126, 130 and 134.  The angled horizontally extending partitions 144 are preferably angled against the direction of electrolyte flow towards the atmospheric vent 138.  The horizontally extending partitions 142, 144 extend from the side of the passages 126, 130, 134 towards the center thereof.  Preferably, these partitions 142, 144 are arranged to alternate along the passages 126, 130, 134 to provide more effective path obstruction without blocking the path entirely.  Furthermore, the horizontally extending partitions 142, 144 are positioned in a manner ensuring that electrolyte condensate will not lodge between the partitions 142, 144 or anywhere along the electrolyte path to effectively block the electrolyte path while in normal operation (col. 9, lines 4-22).  The angled horizontally extending partitions 144 are oriented in a manner preventing entrapment of electrolyte condensate during its return to a cell 18A-F (col. 10, lines 7-10).  As shown in the annotated portion of Fig. 5 below, Fritts discloses a first and second one of the plurality of baffles, ledges or obstructions extend from opposite first and second walls, respectively and do not contact one another.  Fritts further discloses the labyrinth comprises initial passages 126 (“pockets”) that surrounds cell vents 122 (Figs. 4-5, 7; col. 10, lines 1-14).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a perimeter portion of the labyrinth along each wall having partitions in order to obstruct the path without blocking the path entirely as taught by Fritts.  Furthermore, it would have been obvious to so position the labyrinth and partitions so as to ensure that electrolyte condensate will not lodge between the partitions or anywhere along the electrolyte path to effectively block the electrolyte path while in normal operation as taught by Fritts.

    PNG
    media_image1.png
    319
    324
    media_image1.png
    Greyscale

Modified Sauter is silent regarding one or more snap features on the vent cover; one or more recesses formed in the battery cover, wherein the one or more snap features is adapted to mate with the one or more recesses, respectively, and wherein at least one of the first sidewall and the second sidewall includes the one or more snap features.
Muhe discloses a battery and an attachment means for attaching a degassing channel system 1 to a lower cover 8 (Figs. 9-10).  Latching tabs 21 or spring snap-action hooks 22 (“one or more snap features”) are provided on the degassing channel system 1 and correspond to locking tabs 19 (“one or more recesses”).  This provides adequate surface pressure against projections 18, which are in the form of beads, and are provided there, in the area of openings.  The degassing channel system 1 is in this case simply inserted into the trough (which is formed by the walls 20) on the accumulator 6, and is locked there ([0042]-[0043]).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate the concept of snap features and recesses as taught by Muhe to provide adequate surface pressure to seal the vent cover to the battery cover of modified Sauter.
Regarding claim 33, modified Sauter discloses the battery of claim 21.  As shown in Figs. 2 and 4 of Sauter, the vent cover has first sidewall, a second sidewall, a first end wall, a second end wall, a top, and a bottom defining an interior area.  Claims 21 and 26 define the labyrinth as being formed by a plurality of baffles, ledges, or obstructions which form a path between the one or more vent barrels.  In view of this, Sauter appears to meet the claim limitation of extending across a width of the interior area (Sauter at Figs. 2 and 4).
Regarding claims 39-40, modified Sauter discloses the battery of claim 21.  Muhe discloses latching tabs 21 or spring snap-action hooks 22 (“one or more snap features”) are provided on the degassing channel system 1 and correspond to locking tabs 19 (“one or more recesses”).  This provides adequate surface pressure against projections 18, which are in the form of beads, and are provided there, in the area of openings.  The degassing channel system 1 is in this case simply inserted into the trough (which is formed by the walls 20) on the accumulator 6, and is locked there ([0042]-[0043]).  
Regarding claim 29, modified Sauter discloses the battery cover of claim 26.  As shown in Fig. 1 of Sauter, the vent barrels 170 are provided offset from the center of the vent cover 160.  Therefore, the battery comprises keyed features to permit only properly aligned installation of the vent cover on the battery cover.
Regarding claim 34, modified Sauter discloses the battery cover of claim 26.  As shown in Figs. 2 and 4 of Sauter, the vent cover has first sidewall, a second sidewall, a first end wall, a second end wall, a top, and a bottom defining an interior area.  Claims 21 and 26 define the labyrinth as being formed by a plurality of baffles, ledges, or obstructions which form a path between the one or more vent barrels.  In view of this, Sauter appears to meet the claim limitation of extending across a width of the interior area (Sauter at Figs. 2 and 4).

Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”) and US 2008/0032186 A1 (“Muhe”) as applied to claims 21 and 24, above, and further in view of US 6,143,438 (“Geibl”).
Regarding claim 23, modified Sauter discloses the battery of claim 21.  Sauter is silent regarding a projecting ring formed on the peripheral face of at least one of the one or more vent barrels so as to extend along the peripheral direction of the vent barrels, wherein the vent barrels are provided into the one or more fill tube holes and the projecting rings help provide a liquid-tight between the projecting ring and the inner walls of one or more fill tube holes.
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches using a ring flange 48, 60 extending outward, away from a peripheral face of a vent barrel, to create a ring seal between vent cylinder 36, 38 and fill tube 104 when vent cap assembly 10 is positioned on battery housing 106 (Sauter at Fig. 3; col. 6, lines 57 – col. 7, line 28).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a ring flange on the vent barrel as taught by Geibl to form a seal between the vent barrel and the fill tube.
Regarding claim 25, modified Sauter discloses the battery of claim 24 but is silent regarding the keyed features comprising a recessed portion on the vent cover and a projection on the battery cover that mate when the vent cover and battery cover are properly aligned.
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches the battery housing comprises a stepped recess 234 which protrudes from an upper surface of the cover and is complementary to shoulder portion 232 on the vent cap.  As shown in Fig. 9 of Sauter, the vent cap comprises a recess to mate with the stepped recess.  This allows for appropriate positioning of the vent cap on the battery housing (Sauter at Fig. 9; col. 7, line 65 – col. 8, line 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a recessed portion on the vent cover and a projection on the battery cover that mate when the two are properly aligned as taught by Geibl to allow appropriate positioning of the vent cover on the battery cover.

Claims 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0166081 A1 (“Sauter”) in view of US 5,683,830 (“Fritts”), and US 2008/0032186 A1 (“Muhe”) as applied to claim 26 and 29, above, and further in view of US 6,143,438 (“Geibl”).
Regarding claim 28, modified Sauter discloses the battery cover of claim 26.  Sauter is silent regarding battery cover further comprising a projecting ring formed on the peripheral face of at least one of the one or more vent barrels so as to extend along the peripheral direction of the vent barrels, wherein the vent barrels are provided into the one or more fill tube holes and the projecting rings help provide a liquid-tight between the projecting ring and the inner walls of one or more fill tube holes (claim 28).
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches using a ring flange 48, 60 extending outward, away from a peripheral face of a vent barrel, to create a ring seal between vent cylinder 36, 38 and fill tube 104 when vent cap assembly 10 is positioned on battery housing 106 (Fig. 3; col. 6, lines 57 – col. 7, line 28).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a ring flange on the vent barrel as taught by Geibl to form a seal between the vent barrel and the fill tube.
Regarding claim 30, modified Sauter discloses the battery cover of claim 29 but is silent regarding the keyed features comprising a recessed portion on the vent cover and a projection on the battery cover that mate when the vent cover and battery cover are properly aligned.
Geibl discloses a vent cap system for use in an electrochemical battery (Abstract).  Geibl teaches the battery housing comprises a stepped recess 234 which protrudes from an upper surface of the cover and is complementary to shoulder portion 232 on the vent cap.  As shown in Fig. 9 of Sauter, the vent cap comprises a recess to mate with the stepped recess.  This allows for appropriate positioning of the vent cap on the battery housing (Sauter at Fig. 9; col. 7, line 65 – col. 8, line 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have formed a recessed portion on the vent cover and a projection on the battery cover that mate when the two are properly aligned as taught by Geibl to allow appropriate positioning of the vent cover on the battery cover.

Response to Arguments
In view of the amendment to claims 21 and 26, the objection to the claims and rejection under 35 USC 112 has been withdrawn.
In view of the amendment to claim 21 specifying the first and second snaps, the rejection of claim 21 as presented in the previous Office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2008/0032186 A1 (“Muhe”).
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive.  Applicant argues:
Claim 21 has been amended to specify that the vent cover is formed by two portions, where one of the portions includes openings for the fill tube holes and the other portion includes the labyrinth.  The labyrinth of the second portion of the vent cover includes pockets positioned adjacent the one or more vent barrels of the first portion of the vent cover.  As acknowledged in the Office Action, Sauter does not describe a labyrinth with the claimed pockets.  The Examiner points to Fritts to cure the deficiencies of Sauter.
While Fritts describes passages 126 that are adjacent to a cell vent 122, the passages and the cell vent are on the same portion or surface of the vent cover.  There is no discussion of a second portion of the vent cover that includes pockets positioned adjacent to the vent barrels on the first portion of the vent cover.  Therefore, Sauter and Fritts do not teach or suggest the limitations of claim 21.
Applicant presents a similar argument for claim 26.  Both are addressed below.
In response, please consider the following.  Applicant is reminded the rejection is an obviousness rejection over Sauter in view of Fritts (and now Muhe).  Sauter teaches the labyrinth is disposed in the interior area (Figs. 2-5, see also the walls forming the interior area in Figs. 8-10), the vent cover is formed from a bottom portion 400 (“first portion”) and a top portion 200 (“second portion”), the first portion comprising inlets 420-425 (“openings for the fill tube holes”) (Figs. 4-5; [0050]) and the second portion comprises a first surface including the labyrinth and a second surface that is flat (Figs. 2-3).  While Frits is cited for teaching the “pockets,” Fritts is not relied upon for teaching each feature applicant points out.  Rather a combination of features from Sauter and Fritts is relied upon.  It is the position of the Office that Sauter in view of Fritts and Muhe renders the claimed invention obvious for the reasons expressed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727